Title: From John Adams to James Monroe, 31 July 1819
From: Adams, John
To: Monroe, James



Dear Sir
Montezillo July 31 1819

Had I not been poisoned by the mephytic effluvia of blossoms and roses to Such a degree as to deprive me of the Sight of letters and the feeling of a pen: I Should have long Since acknowledged the honour of your obliging letter of the thirteenth of the month. It is perfectly Satisfactory to me, and it ought to be So and I presume will be So to Dr Waterhouse.
I am hapy to hear that your health is generally very good, and congratulate you on the great and just Success of your Administration. My health is much better, though feeble enough, than at my Age I have any right to expect.
Although We hapily enjoy a profound tranquility and a remarkable prosperity, the State of the World is Still alarming, But I have heard that “The Buisness of the World will do itself.” and there is a Sense in which it is true. There can be no doubt it will be well done. With great respect and Sincere esteem I have the honour to be your obliged friend
John Adams